Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Amendments filed 08/12/2022 have been considered and are found sufficient to overcome the rejection under U.S.C. 112(b).  Therefore the rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed 08/12/2022 regarding the rejections under U.S.C. 101 have been fully considered but they are not found persuasive by the examiner.  The argument that the newly amended limitations are beyond the human mind are not found persuasive.  It is considered by the examiner that a human could consider location, heading, and velocity information as provided by a location unit connected to a GPS to determine an ETA.  For example, if that data were provided on a display, a human could consider this data and create their ETA to a location in response.  The actual collection/transferring of the data does not seem to be strictly claimed (although that could be considered extra-solution activity), just that the data comes from a unit attached to a GPS system.  In addition, based on routine traveling habit/history having location information, heading and speed of travel one of ordinary skill could mentally estimate time of departure including an intermediate stop along the way to arrive at the destination at an approximate time of an end of an order preparation time.  For example, if a normal preparation of a food order is 25 minutes, one can estimate a departure time based on known travel route and normal traveling speed along said route to get to the pickup location with any waypoint stops in between (gas station).  From such information, one can mentally estimate a departure time and order time so that the arrival time will approximately match that of the preparation time.  If the time to travel to the pickup location is 15 minutes and a stop at a gas station along the way requires 10 minutes, then the order time and the departure time could be mentally determined to have the same time.
The argument that the human would be relying on advance knowledge by a user is found unpersuasive.  There is no limitation that requires that the ETA be based only on location, heading, and velocity and disqualifies historic information as being used to determine the ETA.  The examiner notes that in the case that such an amendment were added, however, the examiner believes that provided a network of roads, a destination location, a current location, heading, and velocity would be sufficient for a human to mentally determine an ETA.
The argument that the claimed combination represents an inventive concept is not found persuasive by the examiner.  The examiner note that there seem to be no particular technological advancements in the processors/computers that indicate an inventive concept, and no advancements with any of the particular extra-solution steps (communicating the order) that seem to indicate an inventive step.
Regarding the rejections under U.S.C. 102/103, the examiner finds the arguments persuasive.  However, the arguments are moot, as in light of the amendments, the examiner has applied new art not relied upon in a prior office action.  Please refer to the rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
A method of operation of a navigation system comprising: 
generating an estimated arrival time for a navigation route including a destination based on location information, a current heading, and a current speed, from a location unit configured to function as part of a global positioning system, (GPS) provided to a control unit; 
calculating a preparation time for an order; 
determining an ordering time to place the order to the destination such that the estimated arrival time at the destination is approximately at an end of the preparation time; 
generating a waypoint for a pick-up location of an item that is ready for pick up prior to the end of the preparation time;
communicating the order at the ordering time; and 
generating a guidance for the navigation route including a stop at the waypoint to arrive at the destination at approximately at an end of the preparation time.  

Claim 2 recites:
The method as claimed in claim 1 wherein determining the ordering time includes determining a delay time to place the order.  

Claim 3 recites:
The method as claimed in claim 1 wherein determining the ordering time includes determining a travel time of the navigation route greater than the preparation time.  

	Claim 4 recites:
The method as claimed in claim 1 wherein generating the guidance includes determining a recommended departure time.  

	Claim 5 recites:
The method as claimed in claim 1 further comprising: 
modifying the order with the waypoint; and 
wherein: 
generating the guidance includes modifying the guidance to the waypoint.  

	Claim 6 recites:
The method as claimed in claim 1 wherein generating the guidance includes generating the guidance to a waypoint fulfilling the order.  

	Claim 7 recites:
The method as claimed in claim 1 wherein generating the guidance includes determining a start delay when a travel time of the navigation route is less than the preparation time.  

Claim 8 recites:
 A navigation system comprising: 
A location unit configured to function as part of a global positioning system (GPS) including providing location information, a current heading, and a current speed;
a control unit, coupled to the location unit, configured to: 
generate an estimated arrival time for a navigation route including a destination;  30Docket No: 59-248 
calculate a preparation time for an order;
determine an ordering time to place the order to the destination such that the estimated arrival time at the destination is approximately at an end of the preparation time; 
generate a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time,
generate a guidance for the navigation route including a stop at the waypoint to arrive at the destination at approximately at an end of the preparation time; and 
a communication unit, coupled to the control unit, configured to communicate the order at the ordering time.  

Claim 9 recites:
The system as claimed in claim 8 wherein the control unit is further configured to determine a delay time to place the order.  

Claim 10 recites:
 The system as claimed in claim 8 wherein the control unit is further configured to determine a travel time of the navigation route greater than the preparation time  

Claim 11 recites:
The system as claimed in claim 8 wherein the control unit is further configured to determine a recommended departure time.  

	Claim 12 recites:
The system as claimed in claim 8 wherein the control unit is further configured to: 
modify the order with the waypoint: and 
modify- the guidance to the waypoint.  

	Claim 13 recites: 
The system as claimed in claim 8 wherein the control unit is further configured to generate the guidance to a waypoint fulfilling the order.  

	Claim 14 recites:
The system as claimed in claim 8 wherein the control unit is further configured to determine a start delay when a travel time of the navigation route is less than the preparation time.  

	Claim 15 recites:
A non-transitory computer readable medium including instructions executable by the control unit for a navigation system comprising: 
generating an estimated arrival time for a navigation route including a destination based on location information, a current heading, and current speed, from a location unit configured to function as part of a global positioning system (GPS), provided to a control unit; 
calculating a preparation time for an order; 
determining an ordering time to place the order to the destination such that the estimated arrival time at the destination is approximately at an end of the preparation time; 
generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time
communicating the order at the ordering time; and  31Docket No: 59-248 
generating a guidance for the navigation route including a stop at the waypoint to arrive at the destination at approximately at an end of the preparation time.  

Claim 16 recites:
The non-transitory computer readable medium as claimed in claim 15 wherein determining the ordering time includes determining a delay time to place the order.
  
	Claim 17 recites:
The non-transitory computer readable medium as claimed in claim 15 wherein determining the ordering time includes determining a travel time of the navigation route greater than the preparation time.  

Claim 18 recites:
 The non-transitory computer readable medium as claimed in claim 15 wherein generating the guidance includes determining a recommended departure time.  

Claim 19 recites:
 The non-transitory computer readable medium as claimed in claim 15 further comprising: 
modifying the order with a further destination; and 
wherein: 
generating the guidance includes modifying the guidance to the further destination.  

	Claim 20 recites:
The non-transitory computer readable medium as claimed in claim 15 wherein generating the guidance includes generating the guidance to a waypoint fulfilling the order.

Step 1: Statutory Category – Yes
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

For the independent claims:

The claims recite generating an estimated arrival time for a navigation route including a destination based on location information, a current heading, and a current speed.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could mentally generate a navigation route to a destination in their mind, and generate a rough estimated arrival time based on their current location, current speed, and heading.  A person sitting in a traffic jam on a highway going the opposite direction of the destination would recognize their ETA should be different than a person traveling quickly on the same highway in the opposite direction.  A person could consider it takes 15 minutes to make it to a restaurant, that it is 1:00 and generate an arrival time of 1:15. Thus this step is directed to a mental process.

The claims recite calculating a preparation time for an order.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could mentally calculate based on historical knowledge how long it takes to prepare an item, such as food.  For example, the preparation for a pizza may be approximately 25 minutes, and a person may change the mental calculations for the type of pizza, location, or possible time of day. Thus this step is directed to a mental process.

The claims recite determining an ordering time to place the order such that the estimated arrival time is approximately at an end of arrival time.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could mentally calculate how long it takes to prepare an item, perhaps 25 minutes, and wait until they are approximately 25 minutes away from the destination before determining that it is the ordering time. Thus this step is directed to a mental process.

The claims recite generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could mentally decide to stop at a gas station along the way of picking up and ordered item.  Additional time could be mentally added to the schedule of ordering time and traveling time to ensure that the time of arrival is approximately at and end of the preparation time.  For example, if a normal preparation of a food order is 25 minutes, one can estimate a departure time based on known travel route and normal traveling speed along said route to get to the pickup location with any waypoint stops in between (gas station).  From such information one can mentally estimate a departure time and order time so that the arrival time will approximately match that of the preparation time.  If the time to travel to the pickup location is 15 minutes and a stop at a gas station along the way requires 10 minutes, then the order time and the departure time could be mentally determined to have the same time.  Thus this step is directed to a mental process.

The claims recite generating a guidance for the navigation route including a stop at the way point to arrive at the destination approximately at an end of preparation time.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could mentally generate a route from their current location to the waypoint and then to the destination, along with rough navigation instructions on how to navigate that route.  A person could mentally generate instructions such as ‘turn left at First Street.”   Thus this step is directed to a mental process.

For Claims 2, 9, and 16 the limitation of the determining of the ordering time include determining a delay time to place the order is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could mentally determine an order delay.  A person could consider an ETA is 25 minutes, preparation time is 15, so there should be a 10 minute delay.  Thus this recites a mental step.

For Claims 3, 10, and 17 the limitation of the determining of the ordering time include determining a travel time of the route is greater than a preparation time is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could consider an ETA is 25 minutes, preparation time is 15, so there should be a 10 minute delay.  Thus this recites a mental step.

For Claims 4, 11, and 18 the limitation of the generating the guidance include determining a recommended departure time is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could consider that the item will be prepared in half an hour, but the location is 15 minutes away, so that they should leave in 15 minutes instead of right away.  Thus this recites a mental step.

For Claims 5, 12, and 19 the limitation of the modifying the order with a waypoint is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could be picking an additional food item on the way to the first food item.  It would be simple for a person to make this modification during the route if there were a change of plan, or after simply planning to get food.  Thus this recites a mental step.

For Claims 5, 12, and 19 the limitation of the modifying the guidance to the further destination is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  After a person has modified the general plan with an intention to go to another waypoint, it would be simple to mentally create new navigation instructions to get to the new waypoint.  Thus this recites a mental step.

For Claims 6, 13, and 20 the limitation of generating guidance the guidance to a waypoint is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could mentally generate instructions to get to a waypoint on the way to a destination.  Thus this recites a mental step.

For Claims 7 and 14 the limitation of determining a start delay as part of the guidance generation when travel time is less than preparation time is not precluded from being done in the mind, but for the limitation that a computer be programed to perform the task.  That is, other than reciting “a control unit” or “a non-transitory computer readable storage medium”, nothing in the claim precludes the element being done in the mind.  A person could consider that preparation time is 30 minutes, and time to the location is 15, thus they have a 15 minute delay before they should depart.  Thus this recites a mental step.

Step 2A Prong Two evaluations
Claims 1-20 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite generating an estimated arrival time, calculating a preparation time for an order, determining an ordering time such that the arrival time is approximately at an end of preparation time, and generating a guidance to the destination at the end of preparation time by  a “a control unit” and a “non-transitory computer readable medium”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite a “communication unit” configured to “communicate the order at ordering time”.  The communicating of the order is recited at a high level of generality (i.e. as a general means of transferring data from the selection, creating, and determining steps to a user using a generic processor).  This amounts to mere data transferring which is a form of insignificant extra-solution activity. 
The claims recite a “location unit” configured to “configured to function as a part of a global positioning system”.  The functioning is recited at a high level of generality (i.e. as a general means collecting and gathering data from a source).  This amounts to mere data collection and gathering which is a form of insignificant extra-solution activity.   The fact that the ETA is based on this data is irrelevant, as the data itself could be considered by a human, but this limitation merely describes how it is transferred/collected to the process.  Additionally, a person could look at a display showing location, heading, and velocity, and modify their ETA based on this information.  The claim limitation does not require the gathering of the data specifically, just that the ETA is based on such information.  A person would be capable of mentally considering such data that was generated from a unit connected to a GPS system.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-20 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component or extra solution activity.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer or to provide extra solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (US Pub 2016/0171591 A1), hereafter known as Williams in light of Antonellis et al (US Pub 2004/0210621 A1), hereafter known as Antonellis, in light of Rademaker et al (US Pub 2014/0074743 A1), hereafter known as Rademaker.

For Claim 1, Williams teaches A method of operation of a navigation system comprising: 
generating an estimated arrival time for a navigation route including a destination based on location information from a location unit configured to function as part of a global positioning system (GPS), provided to a control unit; ([0008], [0036], [0044])
calculating a preparation time for an order; ([0030-0031])
determining an ordering time to place the order to the destination such that the estimated arrival time at the destination is approximately at an end of the preparation time; ([0029], [0054].  The ETA is roughly equal to the preparation time, it is determined that it is “an ordering time”.)
communicating the order at the ordering time; and ([0029], [0054])
generating a guidance for the navigation route to arrive at the destination at approximately at an end of the preparation time.  ([0018], [0028], [0036], [0044].  The location detection unit may be a part of the in vehicle navigation unit, which provides turn by turn directions. The ETA calculator can be in communication with the location detection unit.  Essentially, it seems the ETA calculator can use the navigation related services of [0018] to determine the ETA.  It would stand to reason that the provided instructions of [0018] are the instructions used to calculate the ETA.) 
Williams does not teach that the estimated arrival time is calculated using a current heading and a current speed,
generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time;
generating a guidance for the navigation route including a stop at the waypoint and to arrive at the destination at approximately at an end of the preparation time
Antonellis, however, does teach that the estimated arrival time is calculated using a current heading and a current speed ([0098])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Williams’ navigation method with Antonellis’ use of having the ETA determined by a current heading and current speed because there are situations in which a vehicle may be in a location but is unable to turn around or is not able to move, and compensating for this would provide more accurate estimated times of arrival.  A vehicle on a highway facing towards the location and moving quickly is likely to arrive quicker than a vehicle that is facing away from the location on the same roadway and is not moving at all.  This could indicate that the vehicle is in a lane facing away from the destination (so a maneuver would be necessary to turn around) and that it is stuck in traffic.
Rademaker, however, does teach generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time; ([0022]
generating a guidance for the navigation route including a stop at the waypoint and to arrive at the destination at approximately at an end of the preparation time ([0016], [0018], [0022], [0036].  Instructions can be provided to get the user to the waypoint and destination at the arrival times (which are designed to be the same as the preparation times.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation method with Rademaker’s use of waypoints for picking up of items and including a stop at the waypoint so that the preparation time of the first destination is still reached because it would allow the user to request more items in one trip which might be more cost efficient than having two separate trips for the items.  A user could request food from two locations, or food from one location and another necessary product from a stop along the way.  This could potentially safe fuel and costs for parties involved.

For Claim 3, Williams teaches The method as claimed in claim 1 wherein determining the ordering time includes determining a travel time of the navigation route greater than the preparation time.  ([0008], [0029], [0054])

For Claim 5, Williams teaches The method as claimed in claim 1 
Williams does not teach further comprising: 
modifying the order with the waypoint; and
wherein: 
generating the guidance includes modifying the guidance to the waypoint.  
Rademaker, however, does teach modifying the order with a further destination; and  ([0089], [0091-0095].  The pickup locations and order of stops can be modified.)
wherein: 
generating the guidance includes modifying the guidance to the further destination.  ([0016], [0018], [0022], [0036].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pick up system with Rademaker’s use of having multi destination routes with guidance between them that can have waypoints modified in a situation in which it is learned a waypoint cannot provide an object at a certain time, it would be useful to be able to modify the guidance and waypoint to go to a secondary location. 

For Claim 6, Williams teaches The method as claimed in claim 1 
Williams does not teach wherein generating the guidance includes generating the guidance to a waypoint fulfilling the order.  
Rademaker does teach, however, wherein generating the guidance includes generating the guidance to a waypoint fulfilling the order.  ([0016], [0018], [0022], [0036].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pick up system with Rademaker’s use of having multi destination routes with guidance between them because if there are multiple orders in a time dependent situation, it would be useful to have the fastest routes on hand in order to delivery all products as fast as possible. 


For Claim 8, Williams teaches A navigation system comprising: 
A location unit configured to function as part of a global positioning system (GPS) including providing location information ([0008], [0036], [0044])
a control unit configured to: ([0022], [0032-0033])
generate an estimated arrival time for a navigation route including a destination based on the location information from the location unit;  30Docket No: 59-248 ([0008], [0036], [0044])
calculate a preparation time for an order, ([0030-0031])
determine an ordering time to place the order to the destination such that the estimated arrival time at the destination is approximately at an end of the preparation time; ([0029], [0054].  The ETA is roughly equal to the preparation time, it is determined that it is “an ordering time”.)
generate a guidance for the navigation route to arrive at the destination at approximately at an end of the preparation time; and ([0018], [0028], [0036], [0044].  The location detection unit may be a part of the in vehicle navigation unit, which provides turn by turn directions. The ETA calculator can be in communication with the location detection unit.  Essentially, it seems the ETA calculator can use the navigation related services of [0018] to determine the ETA.  It would stand to reason that the provided instructions of [0018] are the instructions used to calculate the ETA.)
a communication unit, coupled to the control unit, configured to communicate the order at the ordering time.  ([0029], [0054])
Williams does not teach that the estimated arrival time is calculated using a current heading and a current speed,
generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time;
generating a guidance for the navigation route including a stop at the waypoint and to arrive at the destination at approximately at an end of the preparation time
Antonellis, however, does teach that the estimated arrival time is calculated using a current heading and a current speed ([0098])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Williams’ navigation method with Antonellis’ use of having the ETA determined by a current heading and current speed because there are situations in which a vehicle may be in a location but is unable to turn around or is not able to move, and compensating for this would provide more accurate estimated times of arrival.  A vehicle on a highway facing towards the location and moving quickly is likely to arrive quicker than a vehicle that is facing away from the location on the same roadway and is not moving at all.  This could indicate that the vehicle is in a lane facing away from the destination (so a maneuver would be necessary to turn around) and that it is stuck in traffic.
Rademaker, however, does teach generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time; ([0022]
generating a guidance for the navigation route including a stop at the waypoint and to arrive at the destination at approximately at an end of the preparation time ([0016], [0018], [0022], [0036].  Instructions can be provided to get the user to the waypoint and destination at the arrival times (which are designed to be the same as the preparation times.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation method with Rademaker’s use of waypoints for picking up of items and including a stop at the waypoint so that the preparation time of the first destination is still reached because it would allow the user to request more items in one trip which might be more cost efficient than having two separate trips for the items.  A user could request food from two locations, or food from one location and another necessary product from a stop along the way.  This could potentially safe fuel and costs for parties involved.


For Claim 10, Williams teaches The system as claimed in claim 8 wherein the control unit is further configured to determine a travel time of the navigation route greater than the preparation time. ([0008], [0029], [0054])  

For Claim 12, Williams teaches The system as claimed in claim 8 
Williams does not teach wherein the control unit is further configured to: 
modify the order with the waypoint: and 
modify- the guidance to the waypoint.  
Rademaker, however, does teach wherein the control unit is further configured to: 
modify the order with the waypoint: and ([0089], [0091-0095].  The pickup locations and order of stops can be modified.)
modify- the guidance to the waypoint.  ([0016], [0018], [0022], [0036].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pick up system with Rademaker’s use of having multi destination routes with guidance between them that can have waypoints modified in a situation in which it is learned a waypoint cannot provide an object at a certain time, it would be useful to be able to modify the guidance and waypoint to go to a secondary location. 


For Claim 13, Williams teaches The system as claimed in claim 8 
Williams does not teach wherein the control unit is further configured to generate the guidance to a waypoint fulfilling the order.  
Rademaker does teach, however, wherein the control unit is further configured to generate the guidance to a waypoint fulfilling the order.   ([0016], [0018], [0022], [0036].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pick up system with Rademaker’s use of having multi destination routes with guidance between them because if there are multiple orders in a time dependent situation, it would be useful to have the fastest routes on hand in order to delivery all products as fast as possible. 


For Claim 15, Williams teaches A non-transitory computer readable medium including instructions executable by the control unit for a navigation system comprising: ([0022], [0032-0033])
generating an estimated arrival time for a navigation route including a destination based on location information from a location unit configured to function as a part of a global positioning system (GPS), provided to a control unit; ([0008], [0036], [0044)
calculating a preparation time for an order; ([0030-0031])
determining an ordering time to place the order to the destination such that the estimated arrival time at the destination is approximately at an end of the preparation time; ([0029], [0054].  The ETA is roughly equal to the preparation time, it is determined that it is “an ordering time”.)
communicating the order at the ordering time; and  31Docket No: 59-248 ([0029], [0054])
generating a guidance for the navigation route to arrive at the destination at approximately at an end of the preparation time.  ([0018], [0028], [0036], [0044].  The location detection unit may be a part of the in vehicle navigation unit, which provides turn by turn directions. The ETA calculator can be in communication with the location detection unit.  Essentially, it seems the ETA calculator can use the navigation related services of [0018] to determine the ETA.  It would stand to reason that the provided instructions of [0018] are the instructions used to calculate the ETA.)
Williams does not teach that the estimated arrival time is calculated using a current heading and a current speed,
generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time;
generating a guidance for the navigation route including a stop at the waypoint and to arrive at the destination at approximately at an end of the preparation time
Antonellis, however, does teach that the estimated arrival time is calculated using a current heading and a current speed ([0098])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Williams’ navigation method with Antonellis’ use of having the ETA determined by a current heading and current speed because there are situations in which a vehicle may be in a location but is unable to turn around or is not able to move, and compensating for this would provide more accurate estimated times of arrival.  A vehicle on a highway facing towards the location and moving quickly is likely to arrive quicker than a vehicle that is facing away from the location on the same roadway and is not moving at all.  This could indicate that the vehicle is in a lane facing away from the destination (so a maneuver would be necessary to turn around) and that it is stuck in traffic.
Rademaker, however, does teach generating a waypoint for a pick up location of an item that is ready for pick up prior to the end of the preparation time; ([0022]
generating a guidance for the navigation route including a stop at the waypoint and to arrive at the destination at approximately at an end of the preparation time ([0016], [0018], [0022], [0036].  Instructions can be provided to get the user to the waypoint and destination at the arrival times (which are designed to be the same as the preparation times.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation method with Rademaker’s use of waypoints for picking up of items and including a stop at the waypoint so that the preparation time of the first destination is still reached because it would allow the user to request more items in one trip which might be more cost efficient than having two separate trips for the items.  A user could request food from two locations, or food from one location and another necessary product from a stop along the way.  This could potentially safe fuel and costs for parties involved.


For Claim 17, Williams teaches The non-transitory computer readable medium as claimed in claim 15 wherein determining the ordering time includes determining a travel time of the navigation route greater than the preparation time.  ([0008], [0029], [0054])

For Claim 19, Williams teaches The non-transitory computer readable medium as claimed in claim 15 
Williams does not teach further comprising: 
modifying the order with the waypoint; and
wherein: 
generating the guidance includes modifying the guidance to the waypoint.  
Rademaker, however, does teach modifying the order with the waypoint; and  ([0089], [0091-0095].  The pickup locations and order of stops can be modified.)
wherein: 
generating the guidance includes modifying the guidance to the waypoint.  ([0016], [0018], [0022], [0036].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pick up system with Rademaker’s use of having multi destination routes with guidance between them that can have waypoints modified in a situation in which it is learned a waypoint cannot provide an object at a certain time, it would be useful to be able to modify the guidance and waypoint to go to a secondary location. 

For Claim 20, Williams teaches The non-transitory computer readable medium as claimed in claim 15 
Williams does not teach wherein generating the guidance includes generating the guidance to a waypoint fulfilling the order.  
Rademaker does teach, however, wherein generating the guidance includes generating the guidance to a waypoint fulfilling the order.  ([0016], [0018], [0022], [0036].)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pick up system with Rademaker’s use of having multi destination routes with guidance between them because if there are multiple orders in a time dependent situation, it would be useful to have the fastest routes on hand in order to delivery all products as fast as possible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in light of Antonellis in light of Rademaker in light of Szybalski et al (US Pub 2020/0065734 A1), hereafter known as Szybalski.

For Claim 2, Williams teaches The method as claimed in claim 1 
Williams does not teach wherein determining the ordering time includes determining a delay time to place the order.  
Szybalski, however, does teach wherein determining the ordering time includes determining a delay time to place the order.  ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s ordering and navigation technique with Szybalski’s use of determining a specific delay time to place the order because if the initial calculation of ETA and preparation time is considered accurate, it could save computational power to determine a precise time to send an order instead of constantly checking to see if the ETA aligns with the preparation time.

For Claim 9, Williams teaches The system as claimed in claim 8 
Williams does not teach wherein the control unit is further configured to determine a delay time to place the order.  
Szybalski, however, does teach wherein the control unit is further configured to determine a delay time to place the order.  ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s ordering and navigation technique with Szybalski’s use of determining a specific delay time to place the order because if the initial calculation of ETA and preparation time is considered accurate, it could save computational power to determine a precise time to send an order instead of constantly checking to see if the ETA aligns with the preparation time.

For Claim 16, Williams teaches The non-transitory computer readable medium as claimed in claim 15 
Williams does not teach wherein determining the ordering time includes determining a delay time to place the order.  
Szybalski, however, does teach wherein determining the ordering time includes determining a delay time to place the order.  ([0056])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s ordering and navigation technique with Szybalski’s use of determining a specific delay time to place the order because if the initial calculation of ETA and preparation time is considered accurate, it could save computational power to determine a precise time to send an order instead of constantly checking to see if the ETA aligns with the preparation time.

Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in light of Antonellis in light of Rademaker in light of Han et al (US Pub 2020/0160268 A1), hereafter known as Han.

For Claim 4, Williams teaches The method as claimed in claim 1 
and generating guidance ([0018], [0028], [0036], [0044])
Williams does not teach wherein generating the guidance includes determining a recommended departure time.  
Han, however, does teach determining a recommended departure time.  ([0167].  A departure time can be provided such that the arrival of the courier coincides with the completion time of the order)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pickup method with Han’s use of recommending particular departure times because it would reduce the amount of time that a courier might have to wait idly at a restaurant for an order to be prepared. 

For Claim 7, Williams teaches The method as claimed in claim 1 
And generating guidance
Williams does not teach wherein generating the guidance includes determining a start delay when a travel time of the navigation route is less than the preparation time.  
Han, however, does teach determining a recommended departure time such that a courier does not have to wait at an order location for an order to be finalized.  ([0167].  A departure time can be provided such that the arrival of the courier coincides with the completion time of the order)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Williams and Han  wherein generating the guidance includes determining a start delay when a travel time of the navigation route is less than the preparation time.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify this teaching with William’s vehicle navigation and ordering system because Han establishes the concept of choosing a time in the future to depart for a destination so as to not arrive too early and have to wait at the destination for an order to be finalized.  This circumstance occurs when the travel time of the route is less than a preparation time, and is effectively a delay in the departure time.  It would be obvious to apply it to Williams, because there are situations where it would obviously be very useful.  If it takes 40 minutes for an order to be prepared, but a courier to arrive in 10 minutes, the courier would be wasting 30 minutes while waiting for the food to be ready.  The courier could choose to deliver something else, perform any maintenance activities, or be idle in a less congested area, all of which would be better solutions than being idle at the restaurant.

For Claim 11, Williams teaches The system as claimed in claim 8 
and generating guidance ([0018], [0028], [0036], [0044])
Williams does not teach wherein the control unit is further configured to determine a recommended departure time.  
Han, however, does teach determining a recommended departure time.  ([0167].  A departure time can be provided such that the arrival of the courier coincides with the completion time of the order)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pickup method with Han’s use of recommending particular departure times because it would reduce the amount of time that a courier might have to wait idly at a restaurant for an order to be prepared. 

For Claim 14, Williams teaches The system as claimed in claim 8 
And generating guidance
Williams does not teach wherein the control unit is further configured to determine a start delay when a travel time of the navigation route is less than the preparation time.  
Han, however, does teach determining a recommended departure time such that a courier does not have to wait at an order location for an order to be finalized.  ([0167].  A departure time can be provided such that the arrival of the courier coincides with the completion time of the order)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Williams and Han  wherein the control unit is further configured to determine a start delay when a travel time of the navigation route is less than the preparation time.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify this teaching with William’s vehicle navigation and ordering system because Han establishes the concept of choosing a time in the future to depart for a destination so as to not arrive too early and have to wait at the destination for an order to be finalized.  This circumstance occurs when the travel time of the route is less than a preparation time, and is effectively a delay in the departure time.  It would be obvious to apply it to Williams, because there are situations where it would obviously be very useful.  If it takes 40 minutes for an order to be prepared, but a courier to arrive in 10 minutes, the courier would be wasting 30 minutes while waiting for the food to be ready.  The courier could choose to deliver something else, perform any maintenance activities, or be idle in a less congested area, all of which would be better solutions than being idle at the restaurant.

For Claim 18, Williams teaches The non-transitory computer readable medium as claimed in claim 15 
and generating guidance ([0018], [0028], [0036], [0044])
Williams does not teach wherein generating the guidance includes determining a recommended departure time.  
Han, however, does teach determining a recommended departure time.  ([0167].  A departure time can be provided such that the arrival of the courier coincides with the completion time of the order)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify William’s navigation and food pickup method with Han’s use of recommending particular departure times because it would reduce the amount of time that a courier might have to wait idly at a restaurant for an order to be prepared. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgh et al (US Pub 2009/0048890 A1) relates to a delivery service.
Riel-Delpe et al (US Pub 2015/0262121 A1) relates to a delivery method.
Falcone et al (US Pub 2015/0088779 A1) relates to food delivery service with delays.
Shah et al (US Pub 2016/0063435 A1) relates to a method for ordering and delivering.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664